DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Another prior art search of the required limitations FI and FII of base claims 1, 6, and 13 did not retrieve prior art.  See “SEARCH 6” and “SEARCH 7” in enclosed search notes.
Furthermore, a review by inventor and assignee/owner name within SEARCHES 6-7 did not retrieve any new/additional double patent references.
A review of the instant application’s inventor and assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve any double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
The Election of Species Requirement of 12/20/2019 is withdrawn since the claims are free of the prior art.
All claims have been examined.
Current Status of 16/343,697
This Office Action is responsive to the amended claims of October 7, 2021.
Claims 1-3, 6-9, 11-14, and 16-23 have been examined on the merits.  Claims 1-2, 6, 7, 9, and 21-23 are previously presented.  Claims 3, 8, 11-12, 14, and 16-20 are original.  Claim 13 is currently amended.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of October 7, 2021.
The Examiner has reviewed the claim amendments and Reply of 10/07/2021.
The objection for lack of an Oath/Declaration (paragraph 12 of previous Office Action) is maintained.  This objection is reproduced, below.
The non-statutory double patent rejection of co-pending 16/343,645 (see paragraphs 13-14 of previous Office Action) is maintained.  Applicants’ traversal indicating that the ‘645 amended claims, now drawn to a method of use of the DZ-DRG drug amide/ester conjugate, is distinct from the instant.  However, as will be explained in the revised double patent rejection, below, the limitations DZ and DRG of the amended ‘645 reference claims anticipate the same limitations of the instant.  When a reference teaches elements A (method of use), B (DZ limitation), and C (statin or artemisinin DRG limitation), it anticipates the instant claims drawn to elements B (structurally identical DZ limitation) and C (same statin or artemisinin DRG embodiments).  This rejection is reproduced, below.
Applicants revised the claims of 16/343,732, thereby rendering moot the rejection (see paragraph 15) made in the previous Office Action.  The ‘732 no longer anticipates the instant claims.  Furthermore, the ‘732 claims do not teach, suggest, or provide motivation to arrive at the instant application.
The claim objection (see paragraph 16 in previous Office Action) is withdrawn since Applicants got rid of all text in all canceled claims.
Antecedent basis for doxorubicin and paclitaxel has been restored in base claim 13, thereby rendering moot the indefiniteness rejection (see paragraphs 17-19 in previous Office Action).  This also renders moot the 35 U.S.C. 112(d) rejection (see paragraphs 20-22 in previous Office Action).
Oath/Declaration
Currently, there is no Oath/Declaration in the file wrapper.  Applicants must file an Oath/Declaration no later than the date the issue fee payment is due to avoid abandonment of this application.  See MPEP 1303.  This objection was made of record in the last two Office Actions.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 6-7 are provisionally rejected on the ground of anticipatory nonstatutory double patenting as being unpatentable over claims 10-11, 13, and 22 of copending Application No. 16/343,645 (reference application).  The instant claims of 
Although the claims at issue are not identical, they are not patentably distinct from each other.  Although the reference claim 10 is a method of use drawn to numerous limitations, as one of the many limitations, reference claim 10 does teach the sensitizer compound (of the instant) comprising DZ1-drug amide or ester conjugate bonded to the drug (DRG) residue of instant claim 1, wherein the DRG of reference claim 10 is a statin drug or artemisinin (identical to instant claim 1) and wherein the DZ1 of reference claim 10, drawn to either FI or FII, is structurally identical to the FI and FII of DZ1 of instant claim 1.  Hence reference claim 10’s sensitizer compound, identical to instant claim 1’s sensitizer compound, anticipates instant claim 1.
Furthermore, reference claims 11 and 13, drawn to artemisinin and statins, such as simvastatin, anticipates instant claims 2-3, drawn to same.
Reference claim 22 adds “pharmaceutically acceptable carrier” thus anticipating instant claims 6-7.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
This rejection was modified due to Applicants’ claim amendments in the reference application.  Therefore, this action is properly made FINAL.
Conclusion
Claims 8-9, 11-12, and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-3 and 6-7 are not presently allowable as written.
Claim 13-14, 16-20, and 23 are presently allowable as written for the rationale stated within paragraphs 26-29 in the Non-Final Office Action of April 7, 2021.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625